          Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 1 of 23



 1   Daniel Johnson Jr. (No. 57409)
     Mario Moore (No. 231644)
 2   Robert G. Litts (No. 205984)
     DAN JOHNSON LAW GROUP, LLP
 3   400 Oyster Point Blvd., Suite 321
     South San Francisco, CA 94080
 4   Telephone: (415) 604-4500
     dan@danjohnsonlawgroup.com
 5   mario@danjohnsonlawgroup.com
     robert@danjohnsonlawgroup.com
 6
     Attorneys for Plaintiffs
 7   YANBIN YU and ZHONGXUAN ZHANG

 8
                                 UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11   YANBIN YU and ZHONGXUAN                    Case No.
     ZHANG,
12
                   Plaintiffs,                  COMPLAINT FOR PATENT
13                                              INFRINGEMENT
            v.
14                                              DEMAND FOR JURY TRIAL
     APPLE INC., a California Corporation,
15
                   Defendant.
16

17

18

19

20

21

22

23

24

25

26
27

28


     COMPLAINT FOR
     PATENT INFRINGEMENT                                               CASE NO. ###
            Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 2 of 23



 1

 2                            COMPLAINT FOR PATENT INFRINGEMENT

 3           Plaintiffs Yanbin Yu (“Yu”) and Zhongxuan Zhang (“Zhang”) (collectively “Plaintiffs”)

 4   hereby file this Original Complaint against Apple Inc. (“Apple” or “Defendant”) seeking

 5   damages for Apple’s direct and indirect willful infringement of U.S. Patent No. 6,611,289 (the

 6   “’289 Patent”), and allege as follows:

 7                                              THE PARTIES

 8           1.      Yu is an individual and a resident of the State of California who resides in

 9   Fremont, California.

10           2.      Zhang is an individual and a resident of the State of California who resides in San

11   Diego, California.

12           3.      Apple is a California corporation having its headquarters and principal place of

13   business located at One Apple Park Way, Cupertino, California, 95014.

14                                     JURISDICTION AND VENUE

15           4.      This Court has original subject matter jurisdiction over this action pursuant to 28

16   U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United States,

17   35 U.S.C. §§ 1 et seq.

18           5.      This Court can exercise personal jurisdiction over Apple because Apple’s

19   headquarters and principal place of business are located in this District, and therefore Apple’s

20   affiliations with this District are so substantial as to render it essentially at home in this District.

21   Additionally, this Court can exercise personal jurisdiction over Apple in this action because

22   Apple has committed acts of infringement and/or inducement of infringement in this District,

23   because Plaintiffs’ claims arise out of and relate to Apple’s acts of infringement and/or

24   inducement of infringement in this District, and because the exercise of jurisdiction by this Court

25   over Apple in this action would be reasonable. Accordingly, Apple has minimum contacts with

26   this District such that the maintenance of this action within this District would not offend

27   traditional notions of fair play and substantial justice.

28

                                                        -1-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                     CASE NO. ###
           Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 3 of 23



 1          6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and/or

 2   1400(b) because Apple resides in this District and because a substantial part of Apple’s acts of

 3   infringement and/or inducement of infringement occurred in this District.

 4                                   INTRADISTRICT ASSIGNMENT

 5          7.      This action involves Intellectual Property Rights and, therefore, is subject to

 6   assignment on a district-wide basis pursuant to Local Rule 3-2(c).

 7                                          THE ’289 PATENT

 8          8.      The ’289 Patent, entitled “Digital Cameras Using Multiple Sensors With Multiple

 9   Lenses,” was filed on January 15, 1999 and was issued to Yu and Zhang by the United States

10   Patent and Trademark Office (“USPTO”) on August 26, 2003. A copy of the ’289 Patent is

11   attached hereto as Exhibit A.

12          9.      Plaintiffs are the sole owners of the ’289 Patent.

13          10.     A fundamental problem of digital cameras at the time Plaintiffs filed the ’289

14   Patent was poor quality of digital images compared to traditional film images. For example,

15   limitations in photosensitive chips such as charged-coupled devices (“CCDs”) or complementary

16   metal-oxide semiconductors (“CMOSs”) used as sensors in digital cameras produced images

17   with significantly lower resolution compared with images created using traditional film cameras.

18   Additionally, CCDs and CMOS sensors produced images having significantly less dynamic

19   range than those produced by film cameras, a consequence of the limited pixel depth and

20   photocell sensitivity of the digital sensors. The Plaintiffs solved these and other problems

21   associated with digital imaging by developing a novel approach of using multiple lenses and

22   digital sensors to capture two digital images of a scene, and using one of the digital images to

23   enhance the other, thereby resulting in an enhanced digital image having a quality rivaling that of

24   one taken with a traditional film camera.

25          11.     One improved digital camera claimed in the ’289 Patent includes first and second

26   image sensors that are positioned with respect to a common plane, and that are provided for

27   producing first and second images (i.e. first and second “intensity images”), respectively. At

28   least one of the two image sensors is sensitive to a full region of visible color spectrum, although

                                                     -2-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                 CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 4 of 23



 1   some claimed embodiments require that both image sensors must be sensitive to a full region of

 2   visible color spectrum. Two lenses are provided, each lens being mounted in front of one of the

 3   image sensors. Analog-to-digital converting circuitry, coupled to the first and second image

 4   sensors, is provided for digitizing the first and second intensity images to create first and second

 5   digital images. An image memory, coupled to the analog-to-digital circuitry, is provided for

 6   storing the first and second digital images. A digital image processor, coupled to the image

 7   memory, is provided for receiving the first and second digital images, and for producing a

 8   resultant digital image from the first digital image enhanced with the second digital image. The

 9   improved digital camera is not limited to performing any particular type of image enhancement,

10   but some dependent claims specify that the image enhancement involves increasing the dynamic

11   range of the first digital image by incorporating a portion of the second digital image into the

12   first digital image. With respect to this claimed embodiment, the patent specification states that

13   “[o]ne simple approach to expand the dynamic range of the color sensor is to append those

14   signals missed by the threshold 704 of the color sensor to signals from the color sensor.”

15            12.    Plaintiffs are informed and believe, and on this basis allege, that virtually all dual-

16   lens cameras on the market today use the techniques claimed in the ’289 Patent to improve

17   digital image quality and allow for the use of additional features that consumers desire, in order

18   to be competitive in the consumer marketplace.

19                           APPLE’S DUAL-LENS CAMERA PRODUCTS

20            13.    Apple makes, uses, sells, offers for sale, and/or imports into the United States and

21   this District products that incorporate the multi-lens camera technology claimed in the ’289

22   Patent. These products include Apple’s iPhone 7 Plus, the iPhone 8 Plus, the iPhone X, the

23   iPhone Xs and the iPhone Xs Max (collectively “Apple Accused Products”).

24            14.    On information and belief, Apple released its first smartphone, the first-generation

25   iPhone, on June 29, 2007. The first-generation iPhone included only a single-lens fixed-focus

26   2.0 megapixel camera on the back for taking digital photos.1 Reviews of the first-generation

27
        1
            See https://gizmodo.com/276116/apple-iphone-review.
28
                                                                                              (continued...)
                                                       -3-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                   CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 5 of 23



 1   iPhone indicated that the original camera performed poorly in low light conditions2 and was just

 2   “decent” otherwise.3 Moreover, the original camera provided no zoom or editing functionality.4

 3   One online publication called the camera “a glossed-over implementation,”5 and another

 4   described it as a “sub-par camera.”6 One review specifically noted that “the lens appears to be of

 5   very poor quality and the photos we took weren’t very sharp (even in good light). In a darkened

 6   room or at night, it’s simply hopeless.”7

 7            15.    At the time Apple released the original iPhone, the consumer mobile phone and

 8   digital camera markets were highly competitive, and in order to remain competitive, Apple

 9   began to aggressively seek ways to improve the performance of its digital cameras and address

10   the shortcomings identified in the press with respect to the original iPhone. Accordingly,

11   sometime around 2008 based upon Apple’s patent filings, Apple began to pursue the

12   development of a dual-lens camera which could improve image quality and support additional

13   features desired by consumers. In particular, on February 20, 2008, Apple employees filed a

14   patent application entitled “Electronic Device With Two Image Sensors,” which eventually

15   issued to Apple on February 14, 2012 as U.S. Patent No. 8,115,825 (the “Apple ’825 Patent”).

16   The Apple ’825 Patent is generally directed to “an electronic device for producing [an] image of

17   an object …” including “a black-and-white camera having a first sensor area to receive luma data

18   pertaining to the object …” and “a color camera having a second sensor area configured to

19   receive chroma data pertaining to the object.” “The first sensor area may correspond to a first

20   pixel array …,” and “[t]he second sensor area may correspond to a second pixel array.” The

21   electronic device may also include “first logic configured to correlate pixels in the first pixel

22
        2
            See https://www.macworld.co.uk/review/iphone/iphone-uk-first-generation-review-2388/.
23
        3
          See http://usatoday30.usatoday.com/tech/columnist/edwardbaig/2007-06-26-iphone-
24   review_N.htm.
25      4
            See https://gizmodo.com/276116/apple-iphone-review.
26      5
            See https://gizmodo.com/276116/apple-iphone-review.
27      6
            See https://www.macworld.co.uk/review/iphone/iphone-uk-first-generation-review-2388/.
28      7
            See https://www.macworld.co.uk/review/iphone/iphone-uk-first-generation-review-2388/.

                                                      -4-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                  CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 6 of 23



 1   array with locations on the second sensor array …,” “second logic configured to interpolate the

 2   chroma data to determine color data associated with the locations on the second sensor area …,”

 3   and “third logic configured to adjust the color data utilizing the luma data based on the

 4   correlation between the locations on the second sensor area and the pixels in the first pixel array

 5   to produce image data for the image of the object. The same group of Apple employees also

 6   filed a continuation application on December 20, 2011 claiming priority to the original

 7   application from which the Apple ’825 Patent issued. The continuation application ultimately

 8   issued to Apple on March 25, 2014, as U.S. Patent No. 8,681,250 (the “Apple ’250 Patent”).

 9            16.    On information and belief, on November 24, 2013, Apple significantly expanded

10   its in-house camera and imaging technology expertise, particularly with respect to dual-lens

11   designs, by purchasing Israel-based 3D imaging technology company PrimeSense for

12   approximately $360 million.8 PrimeSense was founded in 2005, more than five years after

13   Plaintiffs filed their application for the ’289 Patent, and had gained notoriety for providing dual-

14   lens camera technology for use in 3D imaging that used a first “depth image CMOS” image

15   sensor to detect coded IR light reflected off a surface, a second “color image CMOS” image

16   sensor to detect a color image, and a custom system-on-a-chip (“SoC”) to control the operation

17   of the CMOS image sensors and to execute the algorithms for performing the 3D imaging.9

18   PrimeSense’s dual-camera system is shown in the following image:

19

20

21

22

23

24

25

26
        8
         See http://allthingsd.com/20131124/apple-confirms-acquisition-of-3d-sensor-startup-
27   primesense/.
28      9
            See http://www.i3du.gr/pdf/primesense.pdf.

                                                      -5-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                  CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 7 of 23



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   PrimeSense claimed that their “3D sensing technology gives digital devices the ability to observe

14   a scene in three dimensions. It translates these observations into a synchronized image stream

15   (depth and color) – just like humans do.”10 PrimeSense further claimed that their Light Coding

16   technology enabled 3D depth sensing by “coding the scene with near-IR light, which is invisible

17   to the human eye. The solution then uses a standard off-the-shelf CMOS image sensor to read

18   the coded light back from the scene. This is the process that enables depth acquisition and what

19   makes PrimeSense solutions so accurate.”11 The SoC is used to “execute sophisticated parallel

20   computational algorithms to decipher the received light coding infrared patterns, in order to

21   produce a VGA size depth image of a scene. With a USB interface used to pass all data to the

22   host, the SoC has minimal CPU requirements as all depth acquisition algorithms run on the SoC

23   itself.”12 Thus, PrimeSense provided Apple with the CMOS sensor technology, integrated circuit

24

25

26      10
             See http://www.i3du.gr/pdf/primesense.pdf.
27      11
             See http://www.i3du.gr/pdf/primesense.pdf.
28      12
             See http://www.i3du.gr/pdf/primesense.pdf.

                                                     -6-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 8 of 23



 1   technology, and imaging algorithms to greatly enhance the performance of the digital cameras in

 2   its smartphones and other products.

 3            17.    About a year after Apple’s acquisition of PrimeSense, an online article dated

 4   November 18, 2014 stated it was rumored at the time that Apple was “working on major camera

 5   improvements” involving “some kind of weird two-lens system where the back camera uses two

 6   lenses and it somehow takes it up to DSLR quality imagery.”13 The article suggested that this

 7   rumored improvement “might be the biggest camera jump ever.”14

 8            18.    On information and belief, on April 14, 2015, Apple further expanded its camera

 9   and imaging capabilities by purchasing yet another Israel-based dual-lens camera technology

10   company, LinX, for a reported $25 million.15 Online publications described LinX as “a leader

11   and a pioneer in the development of multi-aperture imaging technologies ...,”16 such as the multi-

12   aperture cameras shown in the following figures:17

13

14

15

16

17

18

19

20

21

22
        13
             See https://www.macrumors.com/2014/11/18/apple-biggest-camera-jump-ever/.
23
        14
             See https://www.macrumors.com/2014/11/18/apple-biggest-camera-jump-ever/.
24
        15
           See https://www.timesofisrael.com/apple-buys-photo-tech-firm-linx-for-its-third-israel-
25   acquisition/.
26      16
          See https://www.businesswire.com/news/home/20140605005713/en/LinX-Imaging-Takes-
     Mobile-Photography-New-Dimension.
27
        17
             See https://www.macrumors.com/2015/04/14/apple-acquires-linx-imaging/.
28
                                                                                          (continued...)
                                                     -7-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 9 of 23



 1   By June 2014, the company reported that it had “successfully developed miniature multi-aperture

 2   cameras designed for mobile devices.”18 According to reports, “[t]he camera modules are nearly

 3   half the height of a standard mobile camera and are capable of creating stunning color images

 4   and high accuracy depth maps.”19 Moreover, LinX claimed to have “solved all problems

 5   associated with combining multiple images captured from different points in space such as

 6   registration errors and occlusion related artifacts which are seen on competing technologies …,”

 7   thus providing images that “are artifact-free, even when objects appear at very short range.”20

 8   Specifically, LinX claimed that “[d]uring the registration process between the images, the LinX

 9   software extracts very accurate depth information for each pixel and creates a depth map. The

10   software creates true depth information on high contrast objects and on near flat surfaces, such as

11   walls, which are traditionally considered difficult for passive stereo systems. The accuracy and

12   resolution of details in distance maps created the opportunity to use the suggested algorithms for

13   3D reconstruction.”21 The purported improvements provided by LinX technology over

14   traditional smartphone photography include reduced height (achieved by replacing one large

15   sensor with two smaller ones), improved sensitivity to light by using a monochrome sensor,

16   dramatically lower noise levels, improved effective camera resolution, improved low-light

17   performance and image quality, fast exposure to assure crisp images without motion blur, and

18   high-quality distance mapping.22 Moreover, applications can use LinX technology to provide

19   functionalities such as automatic background removal, refocusing, improved autofocus,

20

21      18
          See https://www.businesswire.com/news/home/20140605005713/en/LinX-Imaging-Takes-
     Mobile-Photography-New-Dimension.
22
        19
          See https://www.businesswire.com/news/home/20140605005713/en/LinX-Imaging-Takes-
23   Mobile-Photography-New-Dimension.
24      20
          See https://www.businesswire.com/news/home/20140605005713/en/LinX-Imaging-Takes-
     Mobile-Photography-New-Dimension.
25
        21
          See https://www.businesswire.com/news/home/20140605005713/en/LinX-Imaging-Takes-
26   Mobile-Photography-New-Dimension.
27      22
          See https://www.businesswire.com/news/home/20140605005713/en/LinX-Imaging-Takes-
     Mobile-Photography-New-Dimension.
28
                                                                                          (continued...)
                                                     -8-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 10 of 23



 1   augmented reality, 3D object modeling, distance and sizing of objects, and biometric 3D face

 2   recognition.23

 3            19.     About two years after publication of that article, on September 7, 2016, Apple

 4   introduced the iPhone 7 Plus, its first smartphone incorporating a dual-lens camera.24 Pre-orders

 5   for the iPhone 7 Plus began on September 9, 2016, and general availability in the United States

 6   began on September 16, 2016.25 According to Apple’s website, the iPhone 7 Plus includes rear-

 7   facing “Dual 12 MP wide-angle and telephoto cameras …,” with the wide-angle lens having a

 8   f/1.8 aperture and the telephoto lens having a f/2.8 aperture.26 The rear-facing dual-lens camera

 9   of the iPhone 7 Plus appears to closely resemble the camera technology it acquired through its

10   purchase of LinX in 2014.

11            20.     The rear-facing dual-lens camera configuration of the iPhone 7 Plus provides “2x

12   optical zoom” as well as “digital zoom up to 10x.”27 The standard iPhone 7, in contrast, which

13   includes only a single camera, provides no optical zoom capabilities, and supports digital zoom

14   only up to 5x.28 Furthermore, the iPhone 7 Plus introduced two new features unique to dual-lens

15   cameras. The first is improved digital zoom that smoothly and transparently transitions between

16   the wide and telephoto lenses by fusing images from both lenses, thereby improving image

17   quality.29 The second new feature is a “portrait mode” that creates a bokeh effect by capturing

18   separate images of the same scene using the wide and telephoto lenses, determining the depth of

19   the objects in the scene using a technique called disparity mapping, and blurring the distant

20

21      23
          See https://www.businesswire.com/news/home/20140605005713/en/LinX-Imaging-Takes-
     Mobile-Photography-New-Dimension.
22
        24
             See http://www.iphonehacks.com/2016/09/iphone-7-release-date-availability.html.
23
        25
             See http://www.iphonehacks.com/2016/09/iphone-7-release-date-availability.html.
24
        26
             See https://support.apple.com/kb/SP744?locale=en_US.
25
        27
             See https://support.apple.com/kb/SP744?locale=en_US.
26
        28
             See https://support.apple.com/kb/SP744?locale=en_US.
27
        29
             See https://forums.developer.apple.com/thread/63347.
28
                                                                                           (continued...)
                                                      -9-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 11 of 23



 1   object while keeping the close objects in focus.30 Portrait mode requires use of both the wide

 2   and telephoto lenses to create the disparity mapping, and therefore portrait mode is not available

 3   on Apple’s single-lens camera phones.31

 4            21.    In order to enable the iPhone 7 Plus to perform the complex computations

 5   necessary to take advantage of the dual-lens camera introduced on the iPhone 7 Plus, Apple

 6   designed and incorporated into the phone a powerful new 64-bit ARM-based system on a chip

 7   (SoC) called the A10 Fusion.32 The A10 Fusion SoC includes an image signal processor (“ISP”)

 8   that was described by an Apple executive as providing twice the throughput of the ISP in

 9   Apple’s prior-generation SoC, the A9, and capable of performing 100 billion operations in 25

10   milliseconds.33 This Apple executive referred to the ISP in the A10 Fusion SoC as a

11   “supercomputer for photos.”34 The ISP in the A10 Fusion SoC performs the processing for

12   implementing the new “portrait mode” that was introduced with the iPhone 7 Plus.

13            22.    On September 12, 2017, Apple introduced the successor to the iPhone 7 Plus, the

14   iPhone 8 Plus, which became generally available in the United States on September 22, 2017.35

15   The iPhone 8 Plus retains the rear-facing dual-lens camera of the iPhone 7 Plus, and is capable of

16   performing the improved digital zoom and the “portrait mode” functionality of the iPhone 7 Plus,

17   but it also introduced a new feature called “portrait lighting.”36 This new feature utilizes the

18   same depth measurements obtained from the disparity mapping generated from the wide and

19   telephoto lenses and is used in “portrait mode” to apply professional lighting effects to

20

21      30
           See https://appleinsider.com/articles/16/09/23/apples-iphone-7-camera-delivers-nice-slice-
     of-enhancements-but-iphone-7-plus-takes-the-cake.
22
        31
             See https://developer.apple.com/videos/play/wwdc2017/507/.
23
        32
             See https://www.apple.com/iphone-7/specs/.
24
        33
             See https://www.eetimes.com/document.asp?doc_id=1330418.
25
        34
             See https://www.eetimes.com/document.asp?doc_id=1330418.
26
        35
             See http://www.iphonehacks.com/2017/09/iphone-8-release-date-price-availability.html.
27
        36
             See https://www.apple.com/iphone-8/specs/.
28
                                                                                            (continued...)
                                                     -10-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                  CASE NO. ###
              Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 12 of 23



 1   photographs.37 Specifically, using machine learning, software uses the depth mapping to

 2   separate the subject from background objects, identifies features in the subject such as people’s

 3   faces, and applies lighting effects such as glow or shadows.38 The iPhone 8 Plus included five

 4   different effects for “portrait lighting,” which it called “natural light,” “studio light,” “contour

 5   light,” “stage light,” and “stage light mono.”39 To implement these features, the iPhone 8 Plus

 6   incorporated an even more powerful 64-bit ARM-based SoC than the one found in the iPhone 7

 7   Plus.40 This new SoC, called the A11 Bionic, includes a new ISP that supports computational

 8   photography functions such as the lighting estimation, wide color capture, and advanced pixel

 9   processing used to implement the new “portrait lighting” feature.41

10             23.    On September 12, 2017, alongside the iPhone 8 Plus, Apple also introduced the

11   iPhone X, which became generally available in the United States on November 3, 2017.42 The

12   iPhone X includes the rear-facing dual-lens camera of the iPhone 8 Plus, and is capable of

13   performing all of the dual-lens camera functions available on that phone such as improved digital

14   zoom, “portrait mode,” and “portrait lighting.”43 Additionally, the iPhone X also incorporates an

15   additional dual-lens camera, called the TrueDepth camera, on the front of the phone.44 The

16   front-facing TrueDepth camera includes a first 7MP camera having a f/2.2 aperture, and a second

17

18

19
         37
              See https://www.macrumors.com/2018/02/22/apple-portrait-lighting-behind-the-scenes/.
20
         38
              See https://www.macrumors.com/2018/02/22/apple-portrait-lighting-behind-the-scenes/.
21
         39
              See https://support.apple.com/en-us/HT208118.
22
         40
           See https://appleinsider.com/articles/17/09/23/inside-iphone-8-apples-a11-bionic-
23   introduces-5-new-custom-silicon-engines.
24       41
          See https://www.apple.com/newsroom/2017/09/iphone-8-and-iphone-8-plus-a-new-
     generation-of-iphone/.
25
         42
              See http://www.iphonehacks.com/2017/09/iphone-x-release-date-price-availability.html.
26
         43
              See https://support.apple.com/kb/SP770?locale=en_US.
27
         44
              See https://support.apple.com/kb/SP770?locale=en_US.
28
                                                                                              (continued...)
                                                      -11-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                    CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 13 of 23



 1   infrared camera that can sense light emitted from a flood illuminator and/or dot projector and

 2   reflected back from the subject, as shown in the following image:45

 3

 4

 5

 6

 7

 8

 9

10

11   The TrueDepth camera, which appears to be an implementation of the technology Apple

12   purchased from PrimeSense, projects an array of infrared dots (reported to be an array of 30,000

13   dots) from the dot projector onto the subject (such as a user’s face).46 The infrared camera reads

14   the dots as they are reflected back from the subject, and deformities are analyzed to generate a

15   highly accurate depth map of the subject.47 The flood illuminator can be used to generate

16   additional infrared light when needed to ensure the system works in low light conditions.48 The

17   image information from the infrared camera is combined with the image from the 7MP camera to

18   power features such as Apple’s Face ID biometric authentication technology, which uses

19   machine learning and sophisticated algorithms to generate a 3D model of a user’s face that can

20   be used to unlock the phone or provide other security features.49 The depth mapping capabilities

21

22      45
           See https://www.theverge.com/circuitbreaker/2017/9/17/16315510/iphone-x-notch-kinect-
     apple-primesense-microsoft.
23
        46
          See https://www.extremetech.com/mobile/255771-apple-iphone-x-truedepth-camera-
24   works.
25      47
          See https://www.extremetech.com/mobile/255771-apple-iphone-x-truedepth-camera-
     works.
26
        48
             See https://www.apple.com/iphone-xs/face-id/.
27
        49
             See https://www.apple.com/iphone-xs/face-id/.
28
                                                                                          (continued...)
                                                    -12-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                CASE NO. ###
             Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 14 of 23



 1   of the TrueDepth camera also power additional features, such as the “portrait mode” and

 2   “portrait lighting” features available on the iPhone 8, as well as other applications such as

 3   augmented reality and machine vision.50 To perform the processing required to implement these

 4   features, the iPhone X retains the A11 Bionic SoC that powers the iPhone 8 Plus.51

 5            24.    On September 12, 2018, Apple introduced the iPhone Xs and the iPhone Xs Max,

 6   both of which became generally available in the United States on September 21, 2018.52 The

 7   iPhone Xs and iPhone Xs Max retain the same rear-facing dual camera and front-facing

 8   TrueDepth camera from the iPhone X, as well as all of the associated functionality such as

 9   improved digital zoom, “portrait mode,” “portrait lighting,” and Face ID,53 but the iPhone Xs and

10   iPhone Xs Max incorporate a more powerful processor, the A12 Bionic 64-bit ARM-based

11   SoC.54 This new processor, as with its A10 Fusion and A11 Bionic predecessors, incorporates an

12   ISP to process the data generated by the front- and rear-facing dual-lens cameras on the iPhone

13   Xs and iPhone Xs Max, and to implement the associated features.55

14            25.    As detailed above, the iPhone 7 Plus, iPhone 8 Plus, iPhone X, iPhone Xs, and

15   iPhone Xs Max all infringe at least claim 1 of the ’289 Patent:

16                    Claim Element                                Apple Accused Products

17    1. An improved digital camera comprising:           The Apple Accused Products are all digital
                                                          cameras.
18    1[a] a first and a second image sensor closely      The Apple Accused Products all include first
      positioned with respect to a common plane,          and second image sensors closely positioned
19    said second image sensor sensitive to a full        with respect to a common plane, the first
      region of visible color spectrum;                   sensor being located behind a wide-angle
20                                                        f/1.8 aperture lens, and the second sensor
                                                          being located behind a telephoto f/2.8
21                                                        aperture lens, both lenses being on the rear-
22      50
           See https://www.theverge.com/circuitbreaker/2017/9/17/16315510/iphone-x-notch-kinect-
     apple-primesense-microsoft.
23
        51
             See https://support.apple.com/kb/SP770?locale=en_US.
24
        52
           See http://www.iphonehacks.com/2018/09/iphone-xs-max-release-date-price-
25   availability.html.
26      53
             See https://www.apple.com/iphone-xs/specs/.
27      54
             See https://en.wikichip.org/wiki/apple/ax/a12.
28      55
             See https://www.apple.com/iphone-xs/a12-bionic/.

                                                       -13-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                 CASE NO. ###
         Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 15 of 23



 1                  Claim Element                                  Apple Accused Products

 2                                                       side of the device. Both of the first and
                                                         second image sensors behind the lenses on
 3                                                       the rear-side of the device are sensitive to a
                                                         full region of visible color spectrum.
 4                                                       Additionally, the iPhone X, iPhone Xs, and
                                                         iPhone Xs Max include first and second
 5                                                       image sensors closely positioned with respect
                                                         to a common plane, the first sensor being
 6                                                       located behind an infrared lens, and the
                                                         second sensor being located behind an f/2.2
 7                                                       aperture lens, both lenses being on the front-
                                                         side of the device. Both of the first and
 8                                                       second image sensors behind the lenses on
                                                         the front-side of the device are sensitive to a
 9                                                       full region of visible color spectrum.
10   1[b] two lenses, each being mounted in front        The Apple Accused Products all include a
     of one of said two image sensors;                   wide-angle f/1.8 aperture lens and a
11                                                       telephoto f/2.8 aperture lens on the rear-side
                                                         of the device, each lens being mounted in
12                                                       front of an image sensor.
                                                         Additionally, the iPhone X, iPhone Xs, and
13                                                       iPhone Xs Max include an infrared lens and
                                                         an f/2.2 aperture lens on the front-side of the
14                                                       device, each lens being mounted in front of
                                                         an image sensor.
15
     1[c] said first image sensor producing a first      The first and second image sensors located
16   image and said second image sensor                  behind the wide-angle f/1.8 aperture lens and
     producing a second image;                           the telephoto f/2.8 aperture lens on the rear-
17                                                       side of the Apple Accused Products create
                                                         first and second images, respectively.
18                                                       Additionally, the first and second image
                                                         sensors located behind the infrared lens and
19                                                       the f/2.2 aperture lens on the front-side of the
                                                         iPhone X, iPhone Xs, and iPhone Xs Max
20                                                       create first and second images, respectively.
21   1[d] an analog-to-digital converting circuitry      The first and second image sensors located
     coupled to said first and said second image         behind the wide-angle f/1.8 aperture lens and
22   sensor and digitizing said first and said           the telephoto f/2.8 aperture lens on the rear-
     second intensity images to produce                  side of the Apple Accused Products each are
23   correspondingly a first digital image and a         coupled to analog-to-digital converting
     second digital image;                               circuitry that digitizes the first and second
24                                                       images to produce first and second digital
                                                         images, respectively.
25                                                       Additionally, the first and second image
                                                         sensors located behind the infrared lens and
26                                                       the f/2.2 aperture lens on the front-side of the
                                                         iPhone X, iPhone Xs, and iPhone Xs Max
27                                                       each are coupled to analog-to-digital
                                                         converting circuitry that digitizes the first
28

                                                      -14-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                  CASE NO. ###
         Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 16 of 23



 1                  Claim Element                                  Apple Accused Products

 2                                                       and second images to produce first and
                                                         second digital images, respectively.
 3   1[e] an image memory, coupled to said               An image memory coupled to the analog-to-
     analog-to-digital converting circuitry, for         digital converting circuitry in the Apple
 4   storing said first digital image and said           Accused Products stores the digital images.
     second digital image; and
 5
     1[f] a digital image processor, coupled to          A digital image processor coupled to the
 6   said image memory and receiving said first          image memory in the Apple Accused
     digital image and said second digital image,        Products receives the first and second digital
 7   producing a resultant digital image from said       images, produces a resultant digital image
     first digital image enhanced with said second       from the first and second digital images, and
 8   digital image.                                      produced a resultant digital image from the
                                                         first digital image enhanced with the second
 9                                                       digital image.
                                                         In the iPhone 7 Plus, the digital image
10                                                       processor is located in the A10 Fusion SoC,
                                                         and a resultant digital image is produced
11                                                       from the first digital image enhanced with
                                                         the second digital image when using the
12                                                       improved digital zoom and portrait mode
                                                         features.
13
                                                         In the iPhone 8 Plus, the digital image
14                                                       processor is located in the A11 Bionic SoC,
                                                         and a resultant digital image is produced
15                                                       from the first digital image enhanced with
                                                         the second digital image when using the
16                                                       improved digital zoom, portrait mode, and
                                                         portrait lighting features.
17                                                       In the iPhone X, the digital image processor
                                                         is located in the A11 Bionic SoC, and a
18                                                       resultant digital image is produced from the
                                                         first digital image enhanced with the second
19                                                       digital image when performing the improved
                                                         digital zoom, portrait mode, portrait lighting,
20                                                       selfie portrait mode, selfie portrait lighting,
                                                         and Face ID features.
21
                                                         In the iPhone Xs and iPhone Xs Max, the
22                                                       digital image processor is located in the A12
                                                         Bionic SoC, and a resultant digital image is
23                                                       produced from the first digital image
                                                         enhanced with the second digital image when
24                                                       performing the improved digital zoom,
                                                         portrait mode, portrait lighting, selfie portrait
25                                                       mode, selfie portrait lighting, and Face ID
                                                         features.
26   2. The improved digital camera as recited in        Both of the first and second image sensors
     claim 1, wherein said first image sensor            behind the wide-angle f/1.8 aperture lens and
27   sensitive to said full region of visible color      the telephoto f/2.8 aperture lens on the rear-
     spectrum.                                           side of the Apple Accused Products are
28

                                                      -15-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                  CASE NO. ###
           Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 17 of 23



 1                   Claim Element                                Apple Accused Products

 2                                                      sensitive to a full region of visible color
                                                        spectrum.
 3                                                      Additionally, both of the first and second
                                                        image sensors behind the infrared lens and
 4                                                      the f/2.2 aperture lens on the front-side of the
                                                        Apple Accused Products are sensitive to a
 5                                                      full region of visible color spectrum.
 6    4. The improved digital camera as recited in      The analog-to-digital circuitry coupled to the
      claim 1, wherein said analog-to-digital           first image sensor located behind the wide-
 7    converting circuitry comprises two individual     angle f/1.8 aperture lens on the rear-side of
      analog-to-digital converters, each integrated     the Apple Accused Devices comprises an
 8    with one of said first and second image           individual analog-to-digital converter, and
      sensors so that said first and second digital     the analog-to-digital circuitry coupled to the
 9    images are digitized independently and in         second image sensor located behind the
      parallel to increase signal throughput rate.      telephoto f/2.8 aperture lens on the rear-side
10                                                      of the Apple Accused Devices comprises
                                                        another individual analog-to-digital
11                                                      converter. The individual analog-to-digital
                                                        converters digitize the first and second digital
12                                                      images independently and in parallel to
                                                        increase signal throughput rate.
13                                                      Additionally, the analog-to-digital circuitry
                                                        coupled to the first image sensor located
14                                                      behind the infrared lens on the front-side of
                                                        the Apple Accused Devices comprises an
15                                                      individual analog-to-digital converter, and
                                                        the analog-to-digital circuitry coupled to the
16                                                      second image sensor located behind the f/2.2
                                                        aperture lens on the front-side of the Apple
17                                                      Accused Devices comprises another
                                                        individual analog-to-digital converter. The
18                                                      individual analog-to-digital converters
                                                        digitize the first and second digital images
19                                                      independently and in parallel to increase
                                                        signal throughput rate.
20

21
                          APPLE’S KNOWLEDGE OF THE ’289 PATENT
22
            26.     The Apple ’825 Patent was filed in 2008, five years after the ’289 Patent issued,
23
     and sought to claim many of the same features claimed in the ’289 Patent. On March 22, 2011,
24
     the patent examiner issued an office action rejecting then-pending claims 1-3, 7, 10-14, 16, and
25
     17 of the Apple ’825 Patent as being anticipated under 35 U.S.C. § 102 by the ’289 Patent, and
26
     rejecting the remaining pending claims as being obvious under 35 U.S.C. § 103(a) in view of the
27
     ’289 Patent either by itself or in combination with other prior art references. Thus, Apple was
28

                                                    -16-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                 CASE NO. ###
           Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 18 of 23



 1   made aware of the ’289 Patent at that time. On June 20, 2011, Apple’s patent attorney

 2   participated in a telephonic interview with the patent examiner during which “the cited

 3   references and a proposed amendment were discussed.” Then, on June 21, 2011, Apple filed a

 4   response to the office action that amended the claims by adding limitations to the independent

 5   claims and making various additional amendments to several dependent claims, and that argued

 6   the additional claim limitations are not disclosed in the ’289 Patent. On September 21, 2011, in

 7   view of these additional claim limitations to overcome the ’289 Patent, the examiner issued a

 8   notice of allowance for the Apple ’825 Patent.

 9          27.     Apple further demonstrated its awareness of the ’289 Patent during prosecution of

10   U.S. Patent No. 8,681,250 (the “Apple ’250 Patent”), a continuation of the same application from

11   which the Apple ’825 Patent issued. The Apple ’250 Patent was filed on December 20, 2011 and

12   issued to Apple on March 25, 2014. When Apple filed the application that ultimately issued as

13   the Apple ’250 Patent, Apple simultaneously filed an information disclosure statement listing the

14   ’289 Patent as a reference “that may be material to examination of the above-identified patent

15   application ….”

16          28.     Having had its ’825 Patent initially rejected by the USPTO in light of the ’289

17   Patent, and then having cited the ’289 Patent in the continuation application that ultimately

18   issued as the ’250 Patent, Apple was both aware of the claims of the ’289 Patent no later than

19   June 21, 2011, was aware of the significance of the ’289 Patent to products incorporating dual-

20   lens cameras and their uses, and was aware that the dual-lens technology it purchased at great

21   expense from PrimeSense and LinX was based on the technology found in the ’289 Patent.

22   Despite this awareness, Apple made no attempt to contact Plaintiffs or obtain a license for the

23   ’289 technology up to and including the filing of this lawsuit.

24          29.     Apple’s conduct was deliberate and willful and subjects it to exemplary damages

25   under the patent laws. Halo Electronics, Inc. v. Pulse Electronics, Inc., et al., 136 S. Ct. 1923,

26   1935-36 (2016).

27

28

                                                      -17-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                 CASE NO. ###
           Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 19 of 23



 1                                                   COUNT I

 2                   (Direct Infringement of the ’289 Patent pursuant to 35 U.S.C. § 271(a))

 3             30.      Plaintiffs incorporate Paragraphs 1 through 29 herein as set forth in full.

 4             31.      Apple has infringed and continues to infringe at least Claims 1, 2, and 4 of the

 5   ’289 Patent in violation of 35 U.S.C. § 271(a).

 6             32.      Apple’s infringement is based upon literal infringement or infringement under the

 7   doctrine of equivalents, or both.

 8             33.      Apple’s acts of making, using, importing, selling, and/or offering for sale

 9   infringing products and services have been without the permission, consent, authorization, or

10   license of Plaintiffs.

11             34.      Apple’s infringement includes the manufacture, use, sale, importation and/or offer

12   for sale of Apple’s products, including Apple’s iPhone 7 Plus, iPhone 8 Plus, iPhone X, iPhone

13   Xs, and iPhone Xs Max. The Apple Accused Products embody the patented invention of the ’289

14   Patent.

15             35.      Apple’s infringement of the ’289 Patent has injured and continues to injure

16   Plaintiffs in an amount to be proven at trial.

17             36.      Apple has been well aware of Plaintiffs’ patents, including the ’289 Patent, and

18   has continued its infringing activity despite this knowledge.

19             37.      Apple knew of the ’289 Patent at least as early as March 2011 when the ’289

20   patent was cited by the examiner during prosecution of Apple’s ’825 and ’250 patents.

21             38.      Despite the foregoing knowledge of the ’289 Patent and the technology covered

22   by this patent, and despite a high likelihood that its actions constituted infringement of this

23   patent, Apple proceeded to and continued to infringe the ’289 Patent. Apple made the deliberate

24   decision to acquire and to continue to sell products and services that it knew infringed the ’289

25   Patent.

26             39.      Apple’s infringement of the ’289 Patent is egregious.

27             40.      On information and belief, Apple has undertaken no efforts to design these

28   products or services around the ’289 Patent to avoid infringement despite Apple’s knowledge

                                                        -18-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                     CASE NO. ###
           Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 20 of 23



 1   and understanding that its products and services infringe the ’289 Patent. Thus, Apple’s

 2   infringement of the ’289 Patent is willful and egregious, warranting enhancement of damages

 3   under 35 U.S.C. § 284, and attorneys’ fees and costs incurred under 35 U.S.C. § 285.

 4                                                COUNT II

 5             (Indirect Infringement of the ’289 Patent pursuant to 35 U.S.C. § 271(b))

 6          41.     Plaintiffs incorporate Paragraphs 1 through 40 herein as set forth in full.

 7          42.     Apple has induced and continues to induce infringement of at least claims 1, 2,

 8   and 4 of the ’289 Patent under 35 U.S.C. § 271(b) by instructing, directing and/or requiring

 9   others, including its customers, purchasers, users, and developers, to perform one or more of the

10   limitations of the claims, either literally or under the doctrine of equivalents, of the ’289 Patent,

11   where all the limitations of the claims are performed by either Apple, its customers, purchasers,

12   users or developers, or some combination thereof. Apple knew or was willfully blind to the fact

13   that it was inducing others, including customers, purchasers, users or developers, to infringe by

14   practicing, either themselves or in conjunction with Apple, one or more claims of the ’289

15   Patent, including at least Claims 1, 2, and 4.

16          43.     Apple knowingly and actively aided and abetted the direct infringement of the

17   ’289 Patent by instructing and encouraging its customers, purchasers, users and developers to use

18   the Apple Accused Products. Such instructions and encouragement include, but are not limited

19   to, advising third parties to use the Apple Accused Products in an infringing manner, providing a

20   mechanism through which third parties may infringe the ’289 Patent, specifically through the use

21   of multiple lens cameras and multiple image sensors, and by advertising and promoting the use

22   of the Apple Accused Products in an infringing manner, and distributing guidelines and

23   instructions to third parties on how to use the Apple Accused Products in an infringing manner.

24          44.     On information and belief, Apple has had knowledge and notice of the ’289

25   Patent as early as March 2011, when the patent was cited in the prosecution history of Apple’s

26   patent application in patent examiner’s rejection noting that the ’289 Patent read on Apple’s

27   proposed patent claims. Apple’s infringement is willful, egregious, deliberate and done in bad

28   faith entitling Plaintiffs to exemplary damages.

                                                      -19-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                   CASE NO. ###
          Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 21 of 23



 1          45.     Plaintiffs have suffered damages because of Apple’s indirect infringement of the

 2   ’289 Patent.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   -20-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                              CASE NO. ###
           Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 22 of 23



 1                                       PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs pray for judgment and relief as follows:
 3          A.      An entry of judgment holding that Apple has infringed and is infringing the ’289
 4   Patent, and has induced infringement and is inducing infringement of the ’289 Patent;
 5          B.      An award to Plaintiffs of such damages as it shall prove at trial against Apple that
 6   is adequate to fully compensate Plaintiffs for Apple’s infringement of the ’289 Patent, said
 7   damages to be no less than a reasonable royalty;
 8          C.      A determination that Apple’s infringement has been willful, wanton, deliberate
 9   and egregious and that the damages against it be increased up to treble on this basis or for any
10   other basis within the Court’s discretion;
11          D.      A finding that this case is “exceptional” and an award to Plaintiffs of their costs
12   and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285;
13          E.      An accounting of all infringing sales and revenues, together with post judgment
14   interest and prejudgment interest from the first date of infringement of the ’289 Patent; and
15          F.      Such further and other relief as the Court may deem proper and just.
16

17

18                                                        Respectfully submitted,
19   DATED:         October 9, 2018
20                                                By          /s/ Daniel Johnson, Jr.
21                                                      Daniel Johnson Jr. (No. 57409)
                                                        Mario Moore (No. 231644)
22                                                      Robert G. Litts (No. 205984)
                                                        DAN JOHNSON LAW GROUP, LLP
23                                                      400 Oyster Point Blvd., Suite 321
                                                        South San Francisco, CA 94080
24                                                      Telephone: (415) 604-4500
25                                                      dan@danjohnsonlawgroup.com
                                                        mario@danjohnsonlawgroup.com
26                                                      robert@danjohnsonlawgroup.com

27                                                      Attorneys for Plaintiffs
                                                        YANBIN YU and ZHONGXUAN ZHANG
28

                                                       -21-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                                 CASE NO. ###
        Case 5:18-cv-06181 Document 1 Filed 10/09/18 Page 23 of 23



 1                                 DEMAND FOR JURY TRIAL

 2       Plaintiffs demand a jury trial on all issues so triable.

 3

 4                                                     Respectfully submitted,

 5   DATED:      October 9, 2018

 6                                             By       /s/ Daniel Johnson, Jr.
                                                     Daniel Johnson Jr. (No. 57409)
 7
                                                     Mario Moore (No. 231644)
 8                                                   Robert G. Litts (No. 205984)
                                                     DAN JOHNSON LAW GROUP, LLP
 9                                                   400 Oyster Point Blvd., Suite 321
                                                     South San Francisco, CA 94080
10                                                   Telephone: (415) 604-4500
                                                     dan@danjohnsonlawgroup.com
11
                                                     mario@danjohnsonlawgroup.com
12                                                   robert@danjohnsonlawgroup.com

13                                                   Attorneys for Plaintiffs
                                                     YANBIN YU and ZHONGXUAN ZHANG
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    -22-
     COMPLAINT FOR
     PATENT INFRINGEMENT                                                         CASE NO. ###
